IN THE SUPREME COURT OF THE STATE OF DELAWARE

DUANE ROLLINS,                          §
                                        §
        Defendant Below,                §   No. 532, 2014
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for New Castle County
                                        §   Cr. No. 121201904
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: October 28, 2014
                           Decided:   October 28, 2014

                                      ORDER

        This 28th day of October 2014, it appears to the Court that on September 22,

2014, the appellant, Duane Rollins, filed a notice of appeal from a Superior Court

order denying his motion to withdraw his guilty plea, his motion to dismiss

counsel, and his counsel’s motion to withdraw.      The appellant has not yet been

sentenced. The Senior Court Clerk issued a notice to the appellant to show cause

why his appeal should not be dismissed for this Court’s lack of jurisdiction to hear

an interlocutory criminal appeal. The appellant has not responded to the notice to

show cause within the required ten-day period and therefore dismissal of the

appeal is deemed to be unopposed. Dismissal of this appeal renders the appellant’s

requests for appointment of counsel and an extension to file his opening brief

moot.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED and the appellant’s requests for appointment of

counsel and extension to file his opening brief are moot.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




                                         2